DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
This final office action is responsive to Applicants' amendment filed on 05/25/2021.  Claims 1-17 and 20-22 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21-22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (20130116875)

Regarding claim 21. Oh teaches a switch system [fig 4, coupled has been interpreted as connected through intervening elements], comprising: 
a system main relay [142 with 143] configured to: electrically connect a battery [130] and an onboard device [150 with 160] to each other by turning on a contact point [left point of 142]; 
and electrically disconnect the battery and the onboard device by turning off the contact point [function of 142-143]; a temperature measuring unit [171] configured to measure temperature of the contact point of the system main relay while the current is flowing in the system main relay [¶42, 171 senses the temp of 140 that is would carry the same temp of the cited left terminal of 142]; 
and a controller [110] configured to cause the system main relay to repeatedly turn on and off [¶79, no specific frequency has been claimed] the contact point at a predetermined timing while no current flows [limitation has been interpreted that no current flows through main relay while in OFF state, since drawings show relay directly between capacitor and battery thus current would flow from battery to capacitor during ON state] in the system main relay, (i) when the temperature of the contact point of the system main relay is a predetermined temperature [temp sensed by 171] or more, or (ii) when an amount of rise in the temperature of the contact point is a predetermined amount or more, 
wherein determination of the controller about (i) and (ii) is while the current is flowing in the system main relay [it is understood that system main relay is at a predetermined temperature during On state and temperature would rise from current flowing].  

Regarding claim 22. Oh teaches a switch system [fig 4, coupled has been interpreted as connected through intervening elements], comprising: 
a system main relay [142 with 143] configured to: electrically connect a battery [130] and an onboard device [150 with 160] to each other by turning on a contact point [contact point of 142] that consists of a first stationary contact point [left terminal], a second stationary contact point [right terminal], and a movable contact point [movable armature]; 
and electrically disconnect the battery and the onboard device by turning off the contact point [function of 142-143]; 
a temperature measuring unit [171] configured to measure a temperature of the contact point of the system main relay [¶42, 171 senses the temp of 140 that is would carry the same temp of the cited left terminal of 142]; 
a controller [110] configured to cause the system main relay to repeatedly turn on and off the contact point at a predetermined timing [the predetermined time to restrict current to load as implied in ¶48], 
(i) when the temperature of the contact point of the system main relay is a predetermined temperature or more [¶79], or (ii) when an amount of rise in the temperature of the contact point is a predetennined amount or more, 
wherein the controller is further configured such that the system main relay causes the first stationary contact point and the movable contact point to collide with each other, and the second stationary contact point and the movable contact point to collide with each other at the predetermined timing [function of VCM to charge inductor in 142 to move armature in 142].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 20 rejected under 35 U.S.C. 103 as being unpatentable Oh et al. (20130116875) in view of Kimura et al. (20170279288 and hereinafter as Kim)  
Regarding claim 1. Oh teaches a switch system [fig 4, coupled has been interpreted as connected through intervening elements] comprising: a system main relay [142 with 143] configured to electrically connect a battery [130] and an onboard device [150 with 160] to each other by turning on a contact point [left point of 142], 
and electrically disconnect the battery and the onboard device by turning off the contact point [function of 142-143]; 
a temperature measuring unit [171] configured to measure temperature of the contact point of the system main relay [¶42, 171 senses the temp of 140 that is would carry the same temp of the cited left terminal of 142]; 
and a controller [110] configured to cause the system main relay to repeatedly turn on and off the contact point at a predetermined timing [the predetermined time to restrict current to load as implied in ¶48], 
(i) when the temperature of the contact point of the system main relay is a predetermined temperature or more [¶79] 
or (ii) when an amount of rise in the temperature of the contact point is a predetermined amount or more. 
While Oh teaches a circuit comprising: charging the battery through a charging station [¶33], however, Oh does not explicitly mention a circuit comprising: charging main relay that supplies an electric power to the battery, a contact point of the charging main relay being coupled to a connecting line of the battery to the system main relay, and another contact point of the charging main relay being coupled to a charger that transmits the electric power to the charging main relay.
Whereas Kim teaches a circuit comprising: charging main relay [fig 1, 24] that supplies an electric power to the battery [i.e. 30], a contact point [i.e. left terminal of 24] of the charging main relay being coupled to a connecting line [upper terminal of 30] of the battery to the system main relay [i.e. 42], and another contact point of the charging main relay being coupled to a charger [22] that transmits the electric power to the charging main relay [i.e. 22 supplies power to 42 by charging 30].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh power converter to include the charging circuit of Kim’s power converter in order to not only reduce false detection of a malfunction of the voltage sensor based on detection of a deviation abnormality, but to also provide a more descriptive circuit in Oh [¶27].

Regarding claim 2. Oh as modified teaches the switch system according to claim 1, wherein the controller is further configured to determine a number of a repetition of turning on and off the contact point based on the temperature measured by the temperature measuring unit [¶79 Oh and see ¶165 number of the counted normal PRA switching control]. 
 
Regarding claim 5-6. Oh as modified teaches the switch system according to claim 1, further comprising: a resistor [145]; and a pre-charge relay serially [141 Oh] coupled to the resistor [3], wherein the resistor and the pre-charge relay are coupled in parallel [141 with 3 are parallel to 142] to the system main relay, and the controller is configured to turn on the pre-charge relay before repeatedly turning on and off the contact point at the predetermined timing [function of ¶75].

Regarding claim 20. Oh as modified teaches the switch system according to claim 1, wherein the other contact point [i.e. right side of relay 24 Kim] of the charging main relay is directly connected to the charger [i.e. Kim shows a charger] and to a capacitor [28, Kim] that adjusts a voltage at a side of the battery [i.e. 30 Kim].  



Claims 9-17 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al. and further in view of Sakata et al. (20090212627) 
Regarding claim 9-17. Oh teaches the switch system according to claim 1, 
However, Oh does not explicitly mention wherein the predetermined timing is either one of (i) a timing at which an ignition of a vehicle to be provided with the system switch is turned off or (ii) a timing at which charging of the battery is completed.
Sakata teaches wherein the predetermined timing is either one of (i) a timing at which an ignition of a vehicle to be provided with the system switch is turned off [¶30] or (ii) a timing at which charging of the battery is completed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata power converter to a similar configuration as Sakata power converter in order to provide a car power source apparatus that can reliably cut-off battery output in abnormal circumstances while achieving long contactor lifetime [¶9]. 


Allowable Subject Matter
Claims 3-4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839